IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 11, 2009
                                     No. 08-10259
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

CARRIE RENE CRAFT

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-CR-144-1


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Carrie Rene Craft appeals from the sentence imposed following her guilty-
plea conviction for possession of counterfeit obligations of the United States. She
argues that her sentence was unreasonable because, in light of the mitigating
factors at issue in her case, the imposed term of imprisonment was greater than
necessary to achieve the objectives set forth at 18 U.S.C. § 3553(a). As she
argued in the district court prior to sentencing, Craft asserts on appeal that she
merits leniency because she provided assistance to the authorities immediately


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10259

upon her arrest and because her assistance led to the arrest of her
codefendant/husband. The district court explicitly noted before imposing Craft’s
sentence that it had considered Craft’s arguments as to mitigating factors, as
well as the § 3553(a) factors.
      We consider Craft’s argument as to the substantive reasonableness of her
sentence under an abuse-of-discretion standard, taking into account the totality
of the circumstances. See Gall v. United States, 128 S. Ct. 586, 597 (2007). Also,
because Craft’s sentence was imposed within a properly calculated Guidelines
range, it is entitled to a rebuttable presumption of reasonableness. United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); Rita v. United States, 127 S.
Ct. 2456, 2462 (2007). After reviewing the substantive reasonableness of the
sentence imposed, we hold that Craft’s appellate arguments fail to establish that
her sentence was unreasonable. Accordingly, the judgment of the district court
is AFFIRMED




                                        2